AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court, Civ. 2900085, has been reversed and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of December 13, 1991, 598 So.2d 901 (Ala.1991), the judgment of this court affirming the trial court is hereby reversed and the cause remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and RUSSELL, J„ concur.